DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 03/23/2020. 
Claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/05/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract
ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. (See MPEP 2106).
Step 1:
With respect to independent claim 1, applying step 1, the preamble (“A non-transitory computer-readable storage medium storing a suite of modules having executable code that, when executed by a processor, direct a computing system to perform operations, the suite of modules comprising”) of independent claim 1, claim a system, as such this claim fall within the statutory categories of a machine respectively.
Step 2A, prong one:
In order to apply step 2A, a recitation of claim elements 1 is copied below. The limitations of the claim elements that describe an abstract idea are bolded. 
....... the cluster of computing nodes performing analyses on simulations of the assigned plurality of tasks,.......(Mathematical concept – mathematical calculations); 
The limitation of “simulations of the assigned plurality of tasks” is an abstract idea because it is directed to a math concept of data computing on simulations-mathematical calculations. The limitation, as drafted and under a broadest reasonable interpretation is directed towards mathematical simulation-calculations, which has been found to be an abstract idea (Mathematical concepts – mathematical calculations – MPEP 2106.04(a)(2)(I)(C).).
Step 2A, prong two: 
Under step 2A prong two, this judicial exception is not integrated into a practical application because the additional claim limitations outside the abstract idea only present general field of use or insignificant extra-solution activity-data gathering. In particular, the claim recites the additional limitations: “a first module that directs the computing system to assign a plurality of tasks across a cluster of computing nodes;” (insignificant extra-solution activity – mere data gathering MPEP 2106.05(g)); “a second module that directs the computing system to extract, from a database, data resulting from the cluster of computing nodes performing analyses on.......,the data corresponding to impacts and likelihoods of contingencies and potential cascading events of the power system;” (insignificant extra-solution activity – mere data gathering MPEP 2106.05(g)) and “a third module that directs the computing system to present, through a graphical user interface of the computing system, a visualization of the impacts and likelihoods of contingencies and potential cascading events.” (insignificant extra-solution activity – mere data gathering MPEP 2106.05(g)).
The claim, as a whole, is linked to simulation software , but there are no particular physical elements or steps that add a meaningful limitation (i.e., directs, assign, across, extract, present...) to transform the abstract idea into the physical process of actually affecting or implementing the resulting design changes in the simulation software. Thus, the claim does not integrate the identified abstract ideas into a practical application.
Step 2B:
Moving on to step 2B of the analysis, the Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. As such the limitation of claim element a third module that directs the computing system to present, through a graphical user interface of the computing system, a visualization of the impacts and likelihoods of contingencies and potential cascading events is NOT sufficient to amount to be significantly more because “presenting through a GUI a visualization of the impact” are not improvement of the computer functionality. The claimed third module for presenting GUI a visualization of the impact is an additional element that do not amount to be significantly more than judicial exception. This module is are well understood, routine, and conventional, MPEP 2106.05(g) provides support that mere data gathering and output are well understood, routine, and conventional.
Follow up with MPEP 2106.05(a) (I) iv. Recording, transmitting, and archiving digital images by use of conventional or generic technology in a nascent but well-known environment, without any assertion that the invention reflects an inventive solution to any problem presented by combining a camera and a cellular telephone, TLI Communications, 823 F.3d at 611-12, 118 USPQ2d at 1747;  
As such, considering the claim limitations as an ordered combination, claim 1 does include significantly more than the abstract idea. For the foregoing reasons, claim 1 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.
Claim 2 is dependent on independent claim 1 respectively and includes all the limitations of claim 1.
Claim 2 recites “wherein the first module directs the computing system to assign the plurality of tasks across the cluster of computing nodes based on respective availabilities of computing nodes amongst the cluster of computing nodes.” (insignificant extra-solution activity – mere data gathering (i.e., assign the plurality of tasks). See MPEP 2106.05(g).). The claim language provides that the underlying mathematical concept and mental process is performed by generic computer components and the results of the mathematical analysis and mental process is merely output/input to the model.  For the foregoing reasons, claim 2 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.
Claim 3 is dependent on independent claim 1 respectively and includes all the limitations of claim 1.
Claim 3 recites “wherein the data corresponding to impacts and likelihoods of contingencies and potential cascading events of the power system includes at least one of: time-series data for monitored simulation variables; relay trip sequences; relay trip summaries; remedial action schemes; special protection systems; corrective actions; or power flow cases.” 
Further the claim analysis such as, claim 3 elements above discloses type of data use (i.e.,  time-series data) . Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. For the foregoing reasons, claim 3 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.
Claim 4 is dependent on independent claim 1 respectively and includes all the limitations of claim 1.
Claim 4 recites “wherein the third module directs the computing system to present, through the graphical user interface, a contingency-analysis dashboard that includes at least one of a geospatial map, an interactive table, or time-series data charts. 
Further the claim analysis such as, claim 4 elements above are type of data uses which are analyzed for step 2a prong 2, field of use. As such, the claim do recite additional elements (i.e., GUI,  dashboard) that integrate the judicial exception (i.e., analysis dashboard) into a practical applications (i.e., interactive table, geospatial map, interactive table, time -series data charts). Due to dependency claim 4 from claim 1. Claim 4 is rejected as not patent eligible under 35 U.S.C. 101.
            Due to dependency claims 5-9 from claim 4 and further from claim 1 are directed to substantially the same subject matter under similar rationale as claim 4. Claims 5-9 are rejected as not patent eligible under 35 U.S.C. 101. .
Step 1:
With respect to independent claim 10, applying step 1, the preamble (“A non-transitory computer-readable storage medium storing a suite of modules having executable code that, when executed by a processor of a computing system, direct the computing system to perform operations, the suite of modules comprising:”) of independent claim 10, claim a system, as such this claim fall within the statutory categories of a machine respectively.
Step 2A, prong one:
In order to apply step 2A, a recitation of claim elements 10 is copied below. The limitations of the claim elements that describe an abstract idea are bolded. 
“......perform a simulation....” (Mathematical concept – mathematical calculations); and 
“.......perform an analysis on the results of the  simulation....(Mathematical concept – mathematical calculations): .........; and “a calculation .......” (Mathematical concept – mathematical calculations);
The limitation of “perform a simulation” is an abstract idea because it is directed to a math concept of data computing on simulations-mathematical calculations. The limitation, as drafted and under a broadest reasonable interpretation is directed towards mathematical data calculation-conversion, which has been found to be an abstract idea (Mathematical concepts – mathematical calculations – MPEP 2106.04(a)(2)(I)(C).).
The limitation of “perform an analysis on the results of the simulation ” is an abstract idea because it is directed to a math concept of data computing on simulations-mathematical calculations. The limitation, as drafted and under a broadest reasonable interpretation is directed towards mathematical data conversion, which has been found to be an abstract idea (Mathematical concepts – mathematical calculations simulations (i.e., Monte Carlo simulations in para. [0064] – MPEP 2106.04(a)(2)(I)(C).).
The limitation of “a calculation” is an abstract idea because it is directed to a math concept of data calculation. The limitation, as drafted and under a broadest reasonable interpretation is directed towards mathematical calculation, which has been found to be an abstract idea (Mathematical concepts – mathematical calculations – MPEP 2106.04(a)(2)(I)(C).).
Step 2A, prong two: 
Under step 2A prong two, this judicial exception is not integrated into a practical application because the additional claim limitations outside the abstract idea only present general field of use or insignificant extra-solution activity-data gathering. In particular, the claim recites the additional limitations: “a first module that directs the computing system to......... corresponding to a task received from another computing system, the task corresponding to a contingency of a power system;”  (insignificant extra-solution activity – mere data gathering MPEP 2106.05(g)); and “a second module that directs the computing system to ......identify impacts and likelihood of contingencies and potential cascading events, the analysis including:” (insignificant extra-solution activity – mere data gathering MPEP 2106.05(g)) “an assessment of emergency controls of the power system;” (insignificant extra-solution activity – mere data gathering MPEP 2106.05(g)) and “.....and coordination of protection element settings.” (insignificant extra-solution activity – mere data gathering MPEP 2106.05(g)). 
These additional limitations must be considered individually and with the claim as a whole to determine if it integrates the judicial exception into a practical application. The claim, as a whole, is linked to simulation software , but there are no particular physical elements or steps that add a meaningful limitation (i.e., directs, corresponding, extract, present...) to transform the abstract idea into the physical process of actually affecting or implementing the resulting design changes in the simulation software. Thus, the claim does not integrate the identified abstract ideas into a practical application.
Step 2B:
Moving on to step 2B of the analysis, the Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. Such as the limitation of claim element “a first module that directs the computing system to......... corresponding to a task received from another computing system, the task corresponding to a contingency of a power system“ is NOT sufficient to amount to be significantly more because “corresponding to a task received from another computing system” are not improvement of the computer functionality. The claimed “first module that directs the computing system to” is an additional element that do not amount to be significantly more than judicial exception. This module is are well understood, routine, and conventional, MPEP 2106.05(g) provides support that mere data gathering and output are well understood, routine, and conventional.
Follow up with MPEP 2106.05(a) (I) iv.  Recording, transmitting, and archiving digital images by use of conventional or generic technology in a nascent but well-known environment, without any assertion that the invention reflects an inventive solution to any problem presented by combining a camera and a cellular telephone, TLI Communications, 823 F.3d at 611-12, 118 USPQ2d at 1747;  
As such, considering the claim limitations as an ordered combination, claim 10 does include significantly more than the abstract idea. For the foregoing reasons, claim 10 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101. .
Claim 11 is dependent on independent claim 10 respectively and includes all the limitations of claim 10.
Claim 11 recites “wherein small-signal nomogram techniques are used to perform the assessment of the emergency controls of the power system.” 
Claim language above elements are type of data uses which are analyzed for step 2a prong 2, field of use. As such, the claims do recite additional elements (i.e., small-signal nomogram techniques) that integrate the judicial exception (i.e., perform the assessment) into a practical applications (i.e., emergency controls of the power system). Due to dependency of claim 11 from claim 10. Claim 11 is rejected as not patent eligible under 35 U.S.C. 101.

Claim 12 is dependent on claim 11 respectively and includes all the limitations of claim 11.
Claim 12 recites “wherein the small-signal nomogram techniques includes using eigenvalues of a state matrix of the power system.”
 Claim language above elements are type of data uses which are analyzed for step 2a prong 2, field of use. As such, the claims do recite additional elements (i.e., small-signal nomogram techniques) that integrate the judicial exception (i.e., eigenvalues of a state matrix) into a practical applications (i.e., the power system). Due to dependency of claim 12 from claim 10. Claim 12 is rejected as not patent eligible under 35 U.S.C. 101.
Claim 13 is dependent on claim 10 respectively and includes all the limitations of claim 10.
Claim 13 recites “wherein the calculation and coordination of the protection element settings comprises:” (Mathematical concept – calculation-data conversion)
 “receiving power flow and sequence network data;” (Mental processes – observation, evaluation, judgment, opinion.) “ determining, using the received power flow and sequence data, a plurality of relay-protection settings;” (Mental processes – observation, evaluation, judgment, opinion.) “organizing, using the determined plurality of relay-protection settings, a protected line and relay coverage table;” (Mental processes – observation, evaluation, judgment, opinion.) “identifying, using the protected line and relay coverage table, over-reaching relays;” (Mental processes – observation, evaluation, judgment, opinion.) and “coordinating, by adding pickup up time delays to the identified over-reaching relays, the plurality of relay-protection settings.” (Mental processes – observation, evaluation, judgment, opinion.). 
The claim does not include additional elements that are sufficient integrate the abstract idea into a practical application nor to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea, and is rejected as not patent eligible under 35 U.S.C. 101.
Step 1:
With respect to independent claim 14, applying step 1, the preamble (“A method performed by a computing system, the method comprising: performing, for a task corresponding to a contingency of a power system, a simulation; analyzing results of the simulation, the analyzing of the results comprising:”) of independent claim 14, claim a method, as such this claim fall within the statutory categories of a process respectively.
Step 2A, prong one:
In order to apply step 2A, a recitation of claim elements 1 is copied below. The limitations of the claim elements that describe an abstract idea are bolded. 
calculating and coordinating protection element settings  (Mathematical concept – calculation-data conversion); and
The limitation of “calculating and coordinating protection element settings;” is an abstract idea because it is directed to a math concept of data conversion. The limitation, as drafted and under a broadest reasonable interpretation is directed towards mathematical data conversion, which has been found to be an abstract idea (Mathematical concepts – data conversion – MPEP 2106.04(a)(2)(I)(A)(ii).).
Step 2A, prong two: 
Under step 2A prong two, this judicial exception is not integrated into a practical application because the additional claim limitations outside the abstract idea only present general field of use or insignificant extra-solution activity-data gathering. In particular, the claim recites the additional limitations: “using small-signal nomogram techniques to assess emergency controls of the power system;” (insignificant extra-solution activity – mere data gathering MPEP 2106.05(g)) , and “storing, in a database, the analyzed results.” (insignificant extra-solution activity – mere data gathering MPEP 2106.05(g)).
These additional limitations must be considered individually and with the claim as a whole to determine if it integrates the judicial exception into a practical application. The claim, as a whole, is linked to simulation software , but there are no particular physical elements or steps that add a meaningful limitation (i.e., directs, corresponding, extract, present...) to transform the abstract idea into the physical process of actually affecting or implementing the resulting design changes in the simulation software. Thus, the claim does not integrate the identified abstract ideas into a practical application.
Step 2B:
Moving on to step 2B of the analysis, the Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. As such the limitation of claim element using small-signal nomogram techniques to assess emergency controls of the power system is NOT sufficient to amount to be significantly more because “presenting through a GUI a visualization of the impact” are not improvement of the computer functionality. The claimed element  small- signal nomogram techniques  is an additional element that do not amount to be significantly more than judicial exception. This techniques  are well understood, routine, and conventional, MPEP 2106.05(g) provides support that mere data gathering and output are well understood, routine, and conventional.
Follow up with MPEP 2106.05(a) (I) iv. Recording, transmitting, and archiving digital images by use of conventional or generic technology in a nascent but well-known environment, without any assertion that the invention reflects an inventive solution to any problem presented by combining a camera and a cellular telephone, TLI Communications, 823 F.3d at 611-12, 118 USPQ2d at 1747;  
As such, considering the claim limitations as an ordered combination, claim 14 does include significantly more than the abstract idea. For the foregoing reasons, claim 14 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.

	Claim 15 is dependent on independent claim 14 respectively and includes all the limitations of claim 14.
Claim 15 recites wherein calculating and coordinating the protection element settings (Mathematical concepts – mathematical calculation-data conversion) comprises:
receiving power flow and sequence network data (Mental processes – observation, evaluation, judgment, opinion.); 
determining, using the received power flow and sequence data, a plurality of relay­ protection settings (Mental processes – observation, evaluation, judgment, opinion.); 
organizing, using the determined plurality of relay-protection settings, a protected line and relay coverage table (Mental processes – observation, evaluation, judgment, opinion.); 
identifying, using the protected line and relay coverage table, over-reaching relays (Mental processes – observation, evaluation, judgment, opinion.);  and
coordinating, by adding pickup up time delays to the identified over-reaching relays, the plurality of relay-protection settings. (Mental processes – observation, evaluation, judgment, opinion.)
The claim does not include additional elements that are sufficient integrate the abstract idea into a practical application nor to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea, and is rejected as not patent eligible under 35 U.S.C. 101.
Claims 16 is dependent on independent claim 14 respectively and includes all the limitations of claim 14.
Claim 16 recites wherein using the small-signal nomogram techniques to assess emergency controls of the power system includes using eigenvalues of a state matrix of the power system (Mathematical concepts – mathematical calculation (i.e., linear algebra (i.e., eigenvalues, matrix) nomogram (i.e., math tool)).
The claim does not include additional elements that are sufficient integrate the abstract idea into a practical application nor to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea, and is rejected as not patent eligible under 35 U.S.C. 101.
Claims 17 is dependent on independent claim 14 respectively and includes all the limitations of claim 14.
Claim 17 recites further comprising performing Monte Carlo simulations to make a qualitative determination of stable regions with respect to small signal disturbances. (Mathematical concepts – calculation (i.e., Monte-Carlo simulation).)
The claim does not include additional elements that are sufficient integrate the abstract idea into a practical application nor to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea, and is rejected as not patent eligible under 35 U.S.C. 101.
Claims 18  is dependent on independent claim 14 respectively and includes all the limitations of claim 14.
Claim 18 recites further comprising receiving the task from another computing system.  (Mental processes – observation, evaluation, judgment, opinion.)
The claim does not include additional elements that are sufficient integrate the abstract idea into a practical application nor to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea, and is rejected as not patent eligible under 35 U.S.C. 101.
Claims 19 is dependent on independent claim 14 respectively and includes all the limitations of claim 14.
Claim 19 recites wherein storing the analyzed results in a database includes storing analyzed results in a computer-readable medium of the computing system. (Mental processes – observation, evaluation, judgment, opinion).
The claim does not include additional elements that are sufficient integrate the abstract idea into a practical application nor to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea, and is rejected as not patent eligible under 35 U.S.C. 101.
		Claims 20 is dependent on independent claim 14 respectively and includes all the limitations of claim 14.
Claim 20 recites wherein storing the analyzed results in a database includes storing analyzed results in a computer-readable medium of the computing system (Mental processes – observation, evaluation, judgment, opinion.).
The claim does not include additional elements that are sufficient integrate the abstract idea into a practical application nor to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea, and is rejected as not patent eligible under 35 U.S.C. 101.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Enenkel et al  (U.S. Patent Application Publication US 20180129768A1,  hereinafter “Enenkel”).
Regarding claim 1, Enenkel discloses:
   A non-transitory computer-readable storage medium storing a suite of modules having executable code that, when executed by a processor, direct a computing system to perform operations: (Enenkel: para.[0009] “non - transitory computer readable medium that stores program instructions. Execution of the stored program instructions enables the user device to specify , in response to input from the graphical user interface”), the suite of modules comprising (Enenkel: para.[0094] “comprised of a modeling module, a simulation system, a user I / O device, a grid input module, a grid output module, a simulation analysis module and possibly a grid control device”)
a first module that directs the computing system to assign a plurality of tasks across a cluster of
computing nodes, (Enenkel: para. [0044] “performing a contingency analysis for either
generators or power distribution branches of the power grid 15 . For an N - 1 contingency analysis,” para.[0094] ”modeling, simulating and / or visualizing the operation and flow on a grid of arbitrarily interconnected nodes comprised of a modeling module (i.e., a first module)....The system 10 includes a computer system 12B running a program 12A to simulate a model that could be in some embodiments a steady state or a dynamic power flow simulation, contingency analysis simulation, cascading failure simulation, etc.” Examiner construes a cluster of Enenkel as an arbitrarily interconnected.)
each task corresponding to a contingency of a power system; (Enenkel: para.[0023] “A scenario could be related to a contingency in an electrical power grid,”)
a second module that directs the computing system to extract from a database, (Enenkel: para. [0096] “The grid input module (i.e., a second module) provides a means to read pre- stored grid data from a data base and/or to input real time sensor data from an actual physical grid.”), data resulting from the cluster of computing nodes performing analyses on simulations of the assigned plurality of tasks, the data corresponding to impacts and likelihoods of contingencies and potential cascading events of the power system; (Enenkel: para.[0094]  “The system 10 includes a computer system 12B running a program 12A to simulate a model that could be in some embodiments a steady state or a dynamic power flow simulation, contingency analysis simulation, cascading failure simulation, etc.”) and
a third module that directs the computing system to present, (Enenkel: para.[0096] “The grid output module (i.e., third module) includes a storage device for simulation output (i.e., present) and analysis by the simulation analysis module.”) through a graphical user interface of the computing system, a visualization of the impacts and likelihoods of contingencies and potential cascading events. (Enenkel: para.[0093] “provide real - time information about the transmission grid system to at least one user device , such as a tablet - based computing device or a laptop computing device or any type of computing device capable of hosting the GUI 14” para.[0094]  “The system 10 includes a computer system 12B running a program 12A to simulate a model that could be in some embodiments a steady state or a dynamic power flow simulation, contingency analysis simulation, cascading failure simulation, etc.”)

Regarding claim 2, Enenkel discloses all of the features with respect to claim 1 as outlined above and further Enenkel discloses:
Claim 2:  wherein the first module directs the computing system to assign the plurality of tasks 
across the cluster of computing nodes based on respective availabilities of computing nodes amongst the cluster of computing nodes. (Enenkel:  para. [0088]” an application on the computing platform 12B that dispatches (i.e., assign) a job for the requested simulation to the compute nodes of the computing platform 12B , which then run the simulation and writes the output file to the file system.” para.[0094] ” modeling, simulating and / or visualizing the operation and flow on a grid of arbitrarily interconnected nodes comprised of a modeling module (i.e., a first module)....computer system 12B running a program 12A to simulate a model that could be in some embodiments a steady state or a dynamic power flow simulation, contingency analysis simulation, cascading failure simulation, etc.” Examiner construes an arbitrarily interconnected of Enenkel as cluster)

Regarding claim 3, Enenkel discloses all of the features with respect to claim 1 as outlined above and further Enenkel discloses:
wherein the data corresponding to impacts and likelihoods of contingencies and potential cascading events of the power system includes at least one of: (Enenkel: para.[0023] “A scenario could be related to a contingency in an electrical power grid,” para.[0094] “The system 10 includes a computer system 12B running a program 12A to simulate a model that could be in some embodiments a steady state or a dynamic power flow simulation , contingency analysis simulation , cascading failure simulation , etc.”)
time-series data for monitored simulation variables; (Enenkel: para.[0025] “generating components of a power grid 15 so that real - time operation of the power grid 15 can be monitored and simulated” para.[0065] “for each initial scenario there can be a sequence of simulations in time . The time can be linear time. In another example the time axis could be graduated by changes of state in the simulated system and could thus be considered as being non - linear;”)
 relay trip  sequences;  (Enenkel: para.[0060] “the computing platform 12B that in turn can relay the changed parameters to the grid structure 15 for input to one or more of the applicable grid actuators.” para.[0065] “for each initial scenario there can be a sequence of simulations in time.”]
relay trip summaries; (Enenkel: para.[0060] “the computing platform 12B that in turn can relay the changed parameters to the grid structure 15 for input to one or more of the applicable grid actuators.” para. [0064] “FIGS . 6 - 9 show different summaries of the same set of N - 1 contingency scenario simulations.”]
remedial action schemes; (Enenkel: para.[0048] “to identify when various components of the grid 15 are likely to fail and to take steps to remediate the problem.” para.[0055] “The GUI 14 can also be used in some embodiments to remotely control operations of the grid 15 and to remotely initiate remediation and other types of actions.”) special protection systems; (Enenkel: para.[0115] “each block can be implemented by special purpose hardware - based systems that perform the specified functions or acts , or combinations of special purpose (i.e., special protection systems)”) corrective actions; (Enenkel: para.[0055] “The GUI 14 can also be used in some embodiments to remotely control operations of the grid 15 and to remotely initiate remediation and other types of actions (i.e., corrective actions).”)  or power flow cases. (Enenkel: para. [0064]” The GUI 14 provides a means of summarizing the results of multiple power flow simulations in various selectable ways (i.e., cases).”)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claim 4, Enenkel discloses all of the features with respect to claim 1 as outlined above and further Enenkel discloses:
wherein the third module directs the computing system to present, (This claim element have a same teaching and limitation as a claim 1) through the graphical user interface, a contingency-analysis dashboard that includes at least one of a geospatial map, an interactive table, or time-series data charts. (Enenkel:  See Fig.9)

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Regarding claim 5, Enenkel discloses all of the features with respect to claim 4 as outlined above and further Enenkel discloses:
wherein the interactive table includes summary statistics and violations for at least one of: outages; transmission line contingencies; bus violations; or generators. (Enenkel: See Fig. 8.  para.[0066] “ displayed (i.e., Fig.9 [see above]) using the sidebar 42 shown in the upper right corner of the GUI screen...view aggregated statistics over multiple results , such as minimum , average , and maximum asset utilization , or percentage of values out of bounds.”)

Regarding claim 6, Enenkel discloses all of the features with respect to claim 4 as outlined above and further Enenkel discloses:
wherein the geospatial map comprises a heatmap. (Enenkel: para.[0105] “considered in some aspects thereof as providing a failure map or a risk map or a heat map of failures and potential failures in the grid structure.”)

Regarding claim 7, Enenkel discloses all of the features with respect to claim 4 as outlined above and further Enenkel discloses:
wherein the time-series data charts comprise at least one of a branch flow chart, a generator frequency chart, or a bus voltage chart. (Enenkel: fig, 3 and para.[0065] “cascading failure simulations , and in the case of a multiple starting scenario , multi - step simulation , there is derived a desired type of multi - dimensional visual (i.e., time-series data) representation of the results of the simulation of at least one scenario . The visual representation can take any suitable form , such as a two - dimensional Cartesian graph or matrix , a polar coordinate graph , a pie chart , or a three - dimensional plot as but a few non - limiting examples.”)

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Regarding claim 8, Enenkel discloses all of the features with respect to claim 4 as outlined above and further Enenkel discloses:
wherein the geospatial map includes nodes and transmission lines for a given contingency. 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

(Enenkel: para.[0056] “FIG . 2 The power grid 15 is laid out geographically on top of a map of the relevant area . The nodes of the power grid 15 are laid out according to their actual geographical locations relative to the map.” para. [0105] “thereof as providing a failure map or a risk map or a heat map of failures and potential failures in the grid structure.”)

Regarding claim 9, Enenkel discloses all of the features with respect to claim 4 as outlined above and further Enenkel discloses:
wherein the contingency-analysis dashboard is a web-based dashboard. (Enenkel: para.[0023] “A scenario could be related to a contingency in an electrical power grid ” para. [0025] “the electrical power grid simulator 12A/computing platform 12B is a web server - based communication layer 18.” Para. [0044] “creating multiple scenarios is related to performing a contingency analysis for either generators or power distribution branches of the power grid 15.”)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Enenkel et al  (U.S. Patent Application Publication US 20180129768A1,  hereinafter “Enenkel”) in view of Samaan et al. (“Modeling of protection in dynamic simulation using generic relay models and settings” Published in: 17-21 July, 2016 IEEE Power and Energy Society General Meeting (PESGM) https://ieeexplore.ieee.org/xpl/conhome/7593872/proceeding  hereinafter “Samaan”)
Regarding claim 10, Enenkel discloses:
     A non-transitory computer-readable storage medium storing a suite of modules having executable code that, when executed by a processor of a computing system, direct the computing system to perform operations, the suite of modules comprising: (Enenkel: para.[0009] “non - transitory computer readable medium that stores program instructions. Execution of the stored program instructions enables the user device to specify , in response to input from the graphical user interface”):
a first module that directs the computing system to perform a simulation corresponding to a task received from another computing system, the task corresponding to a contingency of a power system; (This claim element have a same teaching and limitation as a claim 1) and
a second module that directs the computing system to perform an analysis on results of the simulation to identify impacts and likelihoods of contingencies and potential cascading events, (This claim element have a same teaching and limitation as a claim 1) the analysis including: an assessment of emergency controls of the power system (Enenkel: para.[0034] “The power system model of the electrical power grid simulator program 12A“ para.[0044] “performing a contingency analysis for either generators or power distribution branches of the power grid 15 . For an N - 1 contingency analysis , N scenarios are generated (i.e., assessment of emergency controls),”); and a calculation (Enenkel: para.[0048] “The model resident at the computing platform 12A inputs various physical quantities that are measured from the power grid 15 via the interface 12C and uses these to calculate the physical quantities required to evaluate the overall ‘health' of the grid.”)  and 
While, Enenkel does not expressly disclose: coordination of protection element settings.
However, in the same field of endeavor, Samaan teaches coordination of protection element settings. (Samaan: Introduction, pg.1 “software packages such as CAPE and ASPEN, designed for coordinating protection relay settings,”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have this claim combined Enenkel (directed to simulation software analysis without coordination of protection element settings) and Samaan (directed to software related to coordinating protection relay settings), further arrived at a model and simulation, able to represent efficiency and optimize the process. One of ordinary skill in the art would have been motivated to make such a combination because “employ a totally different set of models and simulation approaches with much smaller time steps. These tools are typically used by the protection engineers of the generation, transmission, and distribution asset owners.”( Samaan: pg. 1.)).
Regarding claim 13, Enenkel  in view of Samaan discloses all of the features with respect to claim 10 as outlined above and further Enenkel in view of Samaan discloses:
wherein the calculation and coordination of the protection element settings (This claim element have a same teaching and limitation as a combination of Enenkel: para.[0048] and Samaras Introduction, pg.1. See claim 10) comprises:
receiving power flow and sequence network data (Enenkel: para, [0033] “power flows in a network , resulting from a specified pattern of loads and generation .” para. [0064] “The GUI 14 provides a means of summarizing the results of multiple power flow simulations in various selectable ways and visualizing the resulting summary .” para.[0065] “ for each initial scenario there can be a sequence of simulations (i.e., data) in time.”) 
determining, using the received power flow and sequence data (Enenkel: para. [0064] “The GUI 14 provides a means of summarizing the results of multiple power flow simulations in various select
able ways and visualizing the resulting summary .” para.[0065] “ for each initial scenario there can be a sequence of simulations (i.e., data) in time.”), 

While, Enenkel does not expressly disclose: a plurality of relay-protection settings;  organizing, using the determined plurality of relay-protection settings, a protected line and relay coverage table; identifying, using the protected line and relay coverage table, over-reaching relays; and coordinating, by adding pickup up time delays to the identified over-reaching relays, the plurality of relay-protection settings.
However, in the same field of endeavor, Samaan further teaches a plurality of relay-protection settings; (Samaan: Abstract “ Selected generic relay models in Siemens PSS®E have been used in dynamic simulation...relay protection was modeled for transmission system protection.”)  organizing, using the determined plurality of relay-protection settings, a protected line and relay coverage table; (Samaan: Abstract “ Selected generic relay models in Siemens PSS®E have been used in dynamic simulation...relay protection was modeled for transmission system protection.” Introduction, pg.1 “software packages such as CAPE and ASPEN, designed for coordinating protection relay settings,”) 
identifying, using the protected line and relay coverage table, over-reaching relays; and coordinating, by adding pickup up time delays to the identified over-reaching relays, the plurality of relay-protection settings. (Samaan: Abstract “ Selected generic relay models in Siemens PSS®E have been used in dynamic simulation...relay protection was modeled for transmission system protection.” Introduction, pg.1 “software packages such as CAPE and ASPEN, designed for coordinating protection relay settings,” Introduction, pg.1 “software packages such as CAPE and ASPEN, designed for coordinating protection relay settings,” II.A. pg. 2, LC “The over/undervoltage settings used are shown in Table I. The over/underfrequency settings used are shown in Table II.....the relay pickup time in seconds. This parameter is set to a minimum of 50 μs,....implement different time-delayed settings) 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have this claim combined Enenkel (directed to simulation software analysis without relay-protection setting features) and Samaan (directed to software related to relay-protection setting features), further arrived at a model and simulation, able to represent efficiency and optimize the process. One of ordinary skill in the art would have been motivated to make such a combination because “employ a totally different set of models and simulation approaches with much smaller time steps. These tools are typically used by the protection engineers of the generation, transmission, and distribution asset owners.”( Samaan: pg. 1.)).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Enenkel et al  (U.S. Patent Application Publication US 20180129768A1,  hereinafter “Enenkel”) in view of Morison et al. (“Power system security assessment” Published in: IEEE Power and Energy Magazine ( Volume: 2, Issue: 5, Sept.-Oct. 2004. Page(s): 30-39) hereinafter “Morison”)
Regarding claim 11, Enenkel  discloses all of the features with respect to claim 10 as outlined above and further Enenkel discloses:
(Enenkel: para.[0034] “The power system model of the electrical power grid simulator program 12A“ para. [0044] “performing a contingency analysis for either generators or power distribution branches of the power grid 15 . For an N - 1 contingency analysis , N scenarios are generated (i.e., assessment of emergency controls),”).
While, Enenkel does not expressly disclose: wherein small-signal nomogram techniques are used to perform.
                 However, in the same field of endeavor, Morison teaches wherein small-signal nomogram techniques are used to perform (Morison: pg.34, RC “region can be visualized in nomograms, as illustrated in Figure 2 (full nomogram), and is defined by boundaries set with respect to limits representing various security criteria, including: thermal overloading of transmission elements;  steady-state voltage and frequency excursions; transient voltage dip/rise; transient stability;  small-signal stability;  voltage stability;  frequency stability;  other...”
                 Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have this claim combined Enenkel (directed to scenarios i.e. assessment of emergency controls without small-signal nomograms ) and Morison (directed to nomogram technique visualized including small-signal features), further arrived at a model and simulation, able to represent efficiency and optimize the process. One of ordinary skill in the art would have been motivated to make such a combination because “To ensure that a power system is sufficiently reliable, that there is an acceptable probability of it operating satisfactorily over the long run.”( Morison: pg. 31.)).
Regarding claim 12, Enenkel  in view of Morison discloses all of the features with respect to claim 11 as outlined above and further Enenkel in view of Morison discloses:
wherein  para. [0038] “The AC nodal power balance for the network can be expressed as a complex matrix nonlinear system of equations.”)
While, Enenkel does not expressly disclose:  the small-signal nomogram techniques include using eigenvalues
However, in the same field of endeavor, Morison further teaches the small-signal nomogram techniques includes using eigenvalues  (Morison: pg.34, RC “region can be visualized in nomograms, as illustrated in Figure 2 (full nomogram), and is defined by boundaries set with respect to limits representing various security criteria, including: thermal overloading of transmission elements; steady-state voltage and frequency excursions; transient voltage dip/rise; transient stability;  small-signal stability;  voltage stability; frequency stability; other.... Examples of full simulation methods include ...eigenvalue analysis for small signal stability assessment.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have this claim combined Enenkel (directed to a state matrix of the power system without eigenvalue analysis for small signal stability) and Morison (directed to nomogram technique visualized including eigenvalue analysis for small signal stability), further arrived at a model and simulation, able to represent efficiency and optimize the process. One of ordinary skill in the art would have been motivated to make such a combination because “To ensure that a power system is sufficiently reliable, that there is an acceptable probability of it operating satisfactorily over the long run.”( Morison: pg. 31.)).
Claims 14, 15, 16, 18, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Enenkel et al  (U.S. Patent Application Publication US 20180129768A1,  hereinafter “Enenkel”) in view of Samaan et al. (“Modeling of protection in dynamic simulation using generic relay models and settings” Published in: 17-21 July, 2016 IEEE Power and Energy Society General Meeting (PESGM) https://ieeexplore.ieee.org/xpl/conhome/7593872/proceeding  hereinafter “Samaan) further in view of Morison et al. (“Power system security assessment” Published in: IEEE Power and Energy Magazine ( Volume: 2, Issue: 5, Sept.-Oct. 2004. Page(s): 30-39) hereinafter “Morison”)
Regarding claim 14, Enenkel discloses:
Claim 14: A method performed by a computing system, the method (Enenkel: para. [0008] “The method can be performed as a result of execution of computer program instructions stored in a computer readable medium by a data processor”) comprising: performing, for a task corresponding to a contingency of a power system, a simulation; (Enenkel: para. [0044] “performing a contingency analysis for either generators or power distribution branches of the power grid 15.” para. [0045] “enables an N - k contingency analysis simulation to be performed and the results visualized.“] analyzing results of the simulation, the analyzing of the results (Enenkel: Abstract “configured to visualize a representation of a result of a simulation...the type of simulation can be an N - k contingency analysis simulation,”) comprising: calculating and para.[0048] “The model resident at the computing platform 12A inputs various physical quantities that are measured from the power grid 15 via the interface 12C and uses these to calculate the physical quantities required to evaluate the overall ‘health' of the grid.” ) and
 para.[0034] “The power system model of the electrical power grid simulator program 12A“ para.[0044] “performing a contingency analysis for either generators or power distribution branches of the power grid 15 . For an N - 1 contingency analysis , N scenarios are generated (i.e., assess emergency controls),”); and
storing, in a database, the analyzed results. (Enenkel:  See Fig. 1A para. [0029] “data storage (i.e., database) 22C to store , for example , downloaded data , to store results of computations and results of simulations,” para. [0064] FIGS . 6 - 9 show different summaries of the same set of N - 1 contingency scenario simulations , in this case an N - 1 contingency analysis on the branches.”)
While, Enenkel does not expressly disclose: coordination of protection element settings.
However, in the same field of endeavor, Samaan teaches coordination of protection element settings. (Samaan: Introduction, pg.1 “software packages such as CAPE and ASPEN, designed for coordinating protection relay settings,”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have this claim combined Enenkel (directed to  simulation software analysis without coordination of protection element settings) and Samaan (directed to software related to coordinating protection relay settings), further arrived at a model and simulation, able to represent efficiency and optimize the process. One of ordinary skill in the art would have been motivated to make such a combination because “employ a totally different set of models and simulation approaches with much smaller time steps. These tools are typically used by the protection engineers of the generation, transmission, and distribution asset owners.”( Samaan: pg. 1.)).
While, Enenkel in view of Samaan does not expressly disclose: using small-signal nomogram techniques  
However, in the same field of endeavor, Morison teaches using small-signal nomogram techniques (Morison: pg.34, RC “region can be visualized in nomograms, as illustrated in Figure 2 (full nomogram), and is defined by boundaries set with respect to limits representing various security criteria, including: thermal overloading of transmission elements;  steady-state voltage and frequency excursions; transient voltage dip/rise; transient stability;  small-signal stability;  voltage stability;  frequency stability;  other...”)
              Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have this claim combined Enenkel (directed to a  computing method  performed by a computing system) and Samaan (directed to software related to coordinating protection relay settings) and Morison (directed to nomogram technique for small signal stability), further arrived at a model and simulation, able to represent efficiency and optimize the process. One of ordinary skill in the art would have been motivated to make such a combination because “To ensure that a power system is sufficiently reliable, that there is an acceptable probability of it operating satisfactorily over the long run.”( Morison: pg. 31.)).
Regarding claim 15, Enenkel  in view of  Samaan further in view of Morison discloses all of the features with respect to claim 14 as outlined above and further Enenkel  in view of  Samaan further in view of Morison discloses:
wherein calculating and coordinating the protection element settings (This claim element have a same teaching and limitation as a combination of Enenkel: para.[0048] and Samaras Introduction, pg.1. See claim 14) comprises:
receiving power flow and sequence network data (Enenkel: para, [0033] “power flows in a network , resulting from a specified pattern of loads and generation .” para. [0064] “The GUI 14 provides a means of summarizing the results of multiple power flow simulations in various selectable ways and visualizing the resulting summary .” para.[0065] “ for each initial scenario there can be a sequence of simulations (i.e., data) in time.”);
determining, using the received power flow and sequence data (Enenkel: para. [0064] “The GUI 14 provides a means of summarizing the results of multiple power flow simulations in various selectable ways and visualizing the resulting summary .” para.[0065] “ for each initial scenario there can be a sequence of simulations (i.e., data) in time.”), 

While, Enenkel does not expressly disclose: a plurality of relay-protection settings;  organizing, using the determined plurality of relay-protection settings, a protected line and relay coverage table; identifying, using the protected line and relay coverage table, over-reaching relays; and coordinating, by adding pickup up time delays to the identified over-reaching relays, the plurality of relay-protection settings.
However, in the same field of endeavor, Samaan further teaches a plurality of relay-protection settings; (Samaan: Abstract “ Selected generic relay models in Siemens PSS®E have been used in dynamic simulation...relay protection was modeled for transmission system protection.”)  organizing, using the determined plurality of relay-protection settings, a protected line and relay coverage table; (Samaan: Abstract “ Selected generic relay models in Siemens PSS®E have been used in dynamic simulation...relay protection was modeled for transmission system protection.” Introduction, pg.1 “software packages such as CAPE and ASPEN, designed for coordinating protection relay settings,”) 
identifying, using the protected line and relay coverage table, over-reaching relays; and coordinating, by adding pickup up time delays to the identified over-reaching relays, the plurality of relay-protection settings. (Samaan: Abstract “ Selected generic relay models in Siemens PSS®E have been used in dynamic simulation...relay protection was modeled for transmission system protection.” Introduction, pg.1 “software packages such as CAPE and ASPEN, designed for coordinating protection relay settings,” Introduction, pg.1 “software packages such as CAPE and ASPEN, designed for coordinating protection relay settings,” II.A. pg. 2, LC “The over/undervoltage settings used are shown in Table I. The over/underfrequency settings used are shown in Table II.....the relay pickup time in seconds. This parameter is set to a minimum of 50 μs,....implement different time-delayed settings) 
                Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have this claim combined Enenkel (directed to simulation software analysis without relay-protection setting features) and Samaan (directed to software related to relay-protection setting features), further arrived at a model and simulation, able to represent efficiency and optimize the process. One of ordinary skill in the art would have been motivated to make such a combination because “employ a totally different set of models and simulation approaches with much smaller time steps. These tools are typically used by the protection engineers of the generation, transmission, and distribution asset owners.”( Samaan: pg. 1.)).
Regarding claim 16, Enenkel  in view of  Samaan further in view of Morison discloses all of the features with respect to claim 14 as outlined above and further Enenkel  in view of  Samaan further in view of Morison discloses:
wherein  para.[0034] “The power system model of the electrical power grid simulator program 12A“ para. [0044] “performing a contingency analysis for either generators or power distribution branches of the power grid 15 . For an N - 1 contingency analysis , N scenarios are generated (i.e., assessment of emergency controls),” para. [0038] “The AC nodal power balance for the network can be expressed as a complex matrix nonlinear system of equations.”)
             While, Enenkel does not expressly disclose:  the small-signal nomogram techniques include using eigenvalues
             However, in the same field of endeavor, Morison further teaches the small-signal nomogram techniques includes using eigenvalues  (Morison: pg.34, RC “region can be visualized in nomograms, as illustrated in Figure 2 (full nomogram), and is defined by boundaries set with respect to limits representing various security criteria, including: thermal overloading of transmission elements; steady-state voltage and frequency excursions; transient voltage dip/rise; transient stability;  small-signal stability;  voltage stability; frequency stability; other.... Examples of full simulation methods include ...eigenvalue analysis for small signal stability assessment.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have this claim combined Enenkel (directed to a state matrix of the power system without eigenvalue analysis for small signal stability) and Morison (directed to nomogram technique visualized including eigenvalue analysis for small signal stability), further arrived at a model and simulation, able to represent efficiency and optimize the process. One of ordinary skill in the art would have been motivated to make such a combination because “To ensure that a power system is sufficiently reliable, that there is an acceptable probability of it operating satisfactorily over the long run.”( Morison: pg. 31.)).
                Regarding claim 18, Enenkel  in view of  Samaan further in view of Morison discloses all of the features with respect to claim 14 as outlined above and further Enenkel  in view of  Samaan further in view of Morison discloses:
further comprising receiving the task from another computing system. (Enenkel: para. [0026] “task for each scenario to be simulated and a scheduler process that is responsible for initialization of the individual tasks , synchronization between tasks , consolidation of results for communication back to the mobile device 16  (i.e., another computing system,”)
Regarding claim 19, Enenkel  in view of  Samaan further in view of Morison discloses all of the features with respect to claim 14 as outlined above and further Enenkel  in view of  Samaan further in view of Morison discloses:
wherein storing the analyzed results in a database includes storing analyzed results in a computer-readable medium of the computing system. (Enenkel: para.[0008] “The method can be performed as a result of execution of computer program instructions stored in a computer readable medium by a data processor , where the computer readable medium and the data processor comprise a part of the user device.“ para. [0028] “data processor 20  connected with one or more computer readable medium(s) that can be embodied as one or more memories 22,” para. [0029] “The memory 22 is also assumed to include some type of data storage 22C to store , for example , downloaded data , to store results of computations and results of simulations,”)
Regarding claim 20, Enenkel  in view of  Samaan further in view of Morison discloses all of the features with respect to claim 14 as outlined above and further Enenkel  in view of  Samaan further in view of Morison discloses:
wherein storing the analyzed results in a database includes storing the analyzed results in a computer-readable medium of another computing system. (Enenkel: para. [0008] “The method can be performed as a result of execution of computer program instructions stored in a computer readable medium by a data processor , where the computer readable medium and the data processor comprise a part of the user device.“ para. [0028] “data processor 20  connected with one or more computer readable medium(s) that can be embodied as one or more memories 22,” para. [0029] “The memory 22 is also assumed to include some type of data storage 22C to store , for example , downloaded data , to store results of computations and results of simulations,”)
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Enenkel et al  (U.S. Patent Application Publication US 20180129768A1,  hereinafter “Enenkel”) in view of Samaan et al. (“Modeling of protection in dynamic simulation using generic relay models and settings” Published in: 17-21 July, 2016 IEEE Power and Energy Society General Meeting (PESGM) https://ieeexplore.ieee.org/xpl/conhome/7593872/proceeding  hereinafter “Samaan” further in view of Morison et al. (“Power system security assessment” Published in: IEEE Power and Energy Magazine ( Volume: 2, Issue: 5, Sept.-Oct. 2004. Page(s): 30-39) hereinafter “Morison” further in view of Feng et al (CN106709641A: “Monte-Carlo simulation based small interference probability risk analysis and simulation method.” Publication: 2017-05-24 hereinafter “Feng”)
Regarding claim 17, Enenkel  in view of  Samaan further in view of Morison discloses all of the features with respect to claim 14 as outlined above and further Enenkel  in view of  Samaan further in view of Morison discloses:

While, Enenkel  in view of  Samaan further in view of Morison does not expressly disclose:  Monte Carlo simulations to make a qualitative determination of stable regions with respect to small signal disturbances. 
However, in the same field of endeavor, Feng teaches Monte Carlo simulations to make a qualitative determination of stable regions with respect to small signal disturbances.  (Feng: Abstract “a corresponding probability distribution model is built so as to be used for studying the small interference probability stability....adopting a Monte-Carlo method, and certainty small interference stability analysis is performed at different cross sections, wherein the certainty small interference stability analysis specifically comprises system state space...” See highlighted (by an examiner) sentence: “Step 3, under each Run-time scenario to system being determined property small signal stability analysis,” )
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have this claim combined Enenkel (directed to a method  performed by a computing system) and Samaan (directed to software related to coordinating protection relay settings) and Morison (directed to nomogram technique for small signal stability) and Feng (directed to Monte Carlo simulations) , and further arrived at a model and simulation, able to represent efficiency and optimize the process. One of ordinary skill in the art would have been motivated to make such a combination because “evaluated effectively, effectively risk evaluation is performed on the system, and a decision-making basis can be provided for safe and stable operations of the system.”( Feng: Abstract)).

Conclusion
	Claims 1-20 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062. The examiner can normally be reached M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN E JOHANSEN/Examiner, Art Unit 2146